       Case 1:17-cv-00079-CW-PMW Document 70 Filed 05/06/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH



 GERALD FINKEN,                                             MEMORANDUM DECISION
                                                                AND ORDER
                        Plaintiff,

 v.                                                          Civil No. 1:17-cv-79

 USA CYCLING, INC.; BREAKAWAY                                Judge Clark Waddoups
 PROMOTIONS, LLC; OGDEN/WEBER
 CONVENTION VISITORS BUREAU, and                             Magistrate Judge Paul M. Warner
 DOES 1–10,

                        Defendants.




       This matter is before the court on two remaining summary judgment motions. While

addressing the motions, the court became aware of a jurisdictional issue that needs to be resolved.

“Subject-matter jurisdiction, because it involves a court’s power to hear a case, can never be

forfeited or waived.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (quotations and citation

omitted). Consequently, courts “have an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.” Id. (citation omitted).

       On May 16, 2017, Defendant USA Cycling, Inc. removed this case from the Second

Judicial District Court in and for Weber County, State of Utah. The Notice of Removal properly

noted the jurisdiction of the parties to establish diversity jurisdiction. See Notice of Removal, at

2 (ECF No. 2).

       On March 23, 2018, Plaintiff Gerald Finken filed a Stipulated Motion to Amend his
      Case 1:17-cv-00079-CW-PMW Document 70 Filed 05/06/20 Page 2 of 3




Complaint to add Breakaway Promotions, LLC and Ogden/Weber Convention Visitors Bureau as

defendants. “If after removal the plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the

action to the State court.” 28 U.S.C. § 1447(e) (2020). It does not appear the parties considered

this jurisdictional issue before Magistrate Judge Paul M. Warner entered the order allowing

amendment.

       Breakaway Promotions, LLC is a limited liability company. For business entities other

than a corporation, the court’s “diversity jurisdiction in a suit by or against [an] entity depends on

the citizenship of . . . each of its members.” Penteco Corp. Ltd. Partnership-1985A v. Union Gas

Sys., Inc., 929 F.2d 1519, 1523 (10th Cir. 1991). This means a plaintiff must identify each member

of an LLC and plead the citizenship of each member. “[W]here an LLC has, as one of its members,

another LLC, the citizenship of unincorporated associations must be traced through however many

layers of partners or members there may be to determine the citizenship of the LLC.” Lincoln

Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 n.16 (3d Cir. 2015) (quotations and citation

omitted); see also D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124, 126

(1st Cir. 2011); V&M Star, LP v. Centimark Corp., 596 F.3d 354, 356 (6th Cir. 2010); Hart v.

Terminex Int’l, 336 F.3d 541, 543 (7th Cir. 2003). Mr. Finken has pled that Breakaway Promotions

is an Oregon limited liability company. Mr. Finken, however, did not identify each member of the

LLC, nor plead the citizenship of each member. He must do so.

       The court directs Mr. Finken to file a Second Amended Complaint on or before June 5,

2020 that addresses this jurisdictional issue. Although the court has granted summary judgment

in favor of Defendant Ogden/Weber Convention Visitors Bureau, the present review of diversity

jurisdiction must take into account Ogden/Weber to ensure the court had jurisdiction to enter its

                                                  2
       Case 1:17-cv-00079-CW-PMW Document 70 Filed 05/06/20 Page 3 of 3




ruling. If diversity jurisdiction is not established, the court’s prior ruling must be vacated and this

case will be remanded.

       SO ORDERED this 6th day of May, 2020.

                                                       BY THE COURT:


                                                       ____________________________________
                                                       Clark Waddoups
                                                       United States District Judge




                                                  3
